Dear Mr. Friedman:
You have requested an opinion from our office on the time periods for which the Traffic Court for the City of New Orleans must hold traffic summons and DWI records. Our law does set time periods for which public records must be preserved. General time periods are set in LA. R.S. 44:36, which states in pertinent part, "in all instances in which a formal retention schedule has not been executed, such public records shall be preserved and maintained for a period of at least three years from the date on which the public record was made". Specific time periods are further addressed within the statutes that authorize and regulate the issuance of summons and the powers of the traffic courts.
Dealing first with Traffic Summons, LA. R.S. 44:36 mandates that, "All persons and public bodies having custody or control of any public record, other than conveyance, probate, mortgage, or other permanent records required by existing law to be kept for all time, shall exercise diligence and care in preserving the public record for the period or periods of time specified for such public records in formal records retention schedules developed and approved by the state archivist and director of the division of archives, records management"  LA. R.S. 44:36. The Secretary of State's Records Management Program has set a General Records Retention Schedule for traffic tickets and DWI tickets. The retention schedule reads as follows: "[t]raffic Tickets Minimum Retention, Retain 3 years from date of issuance then DESTROY Authority, [LA.] R.S. 44:405, [LA.] R.S. 32:1472(A)"  See attached. The criteria you have set forth in your opinion request should not matter, but rather the issuance date is the controlling factor in determining when these documents can be destroyed.
Because of the serious nature of DWI records, the time period is extended. Again the same retention schedule reads as follows: "DWI Tickets Minimum Retention, Retain 10 years from date of issuance then DESTROY Authority, [LA.] R.S. 14:98(F)(2)"  See attached. Please note the retention schedule goes further to explain that the "Witness Book," and "Witness Claims Records" for DWI records are to be kept permanently according to LA. R.S. 44:405. See attached.
The Archives  Records Management Department of the Secretary of State publishes a Louisiana State Archives Records Management Handbook that can be located athttp://www.sec.state.la.us/archives/records/rm-handbook.pdf. This handbook guides state agencies on the proper steps to take in maintaining public records and gives the proper steps needed to obtain a specific retention schedule specifically for certain records from Traffic Court for the City of New Orleans. We trust that this answers your inquiry. Please contact our office or the Archives  Records Management Department of the Secretary of State if you have any further questions or concerns.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                         By: ___________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI/CHB;mjb
Date Released:  March 14, 2003